DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claimed “the strain measuring instrument comprises a first strain measuring instrument which is operated in the low resolution measurement mode, and a second strain measuring instrument which is operated in the high resolution measurement mode” is indefinite.  
	Claim 5 redefines the strain measuring instrument, which is technically a first strain measuring instrument, as “a first strain measuring instrument” and “a second strain measuring further comprises…”  
	Furthermore, if such is the case, then “the low resolution measurement mode” and “the high resolution measurement mode” should not be referred to as “the” modes, but rather “a” mode since these are modes specific to the first strain measuring instrument and the second strain measuring instruments, respectively, while the originally claimed modes referred to by “the” are specific to the sensor.  In other words, if these modes are specific to the strain measuring instrument, or sensor, of claim 1, then these define the structure of the strain measuring instrument, or sensor, of claim 1.  If, in claim 5, the strain measuring instrument is now defined as, essentially, a plurality of strain measuring instruments, then interpreting these modes to the general structure of the strain measuring instrument would be indefinite as to which one of the first or second strain measuring instruments they would apply.  Would the first strain measuring instrument have both high and low, or just low?  Would the second strain measuring instrument have both high and low, or just high?  Is there structure of the strain measuring instrument in addition to, and separate from the “at least one strain sensor” that allows it to be connected to multiple devices?  
	For the purpose of examination, the examiner will consider this to be “the strain measuring instrument further comprises a first strain measuring instrument which is operated in a a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US-2013/0122788).
	Regarding claim 1, Chang (US-2013/0122788) discloses a polishing apparatus which polishes a substrate, comprising: a rotatable polishing table (rotatable platen 102, 104) which supports a polishing pad (polishing pad 101); a polishing head (polishing head 120) which presses the substrate (substrate 122) against the polishing pad (polishing pad 101) (“polishing pad 101 on the upper platen 102 is rotated against a substrate 122 held in a polishing head 120”) [Chang; paragraph 0039]; a rotating shaft (spindle 802) connected to the polishing head (polishing head 120); a support structure (carriage 804, 806) which rotatably supports the rotating shaft (802) (“polishing head 120 is supported by a spindle 802 which is coupled to a lower carriage 804”) [Chang; paragraph 0057]; a strain measuring instrument (strain gauge 1002) (Fig. 10B) which measures a strain of the support structure (carriage 804, 806) [Chang; paragraph 0064]; and an end point detector (controller 118, which determines endpoint) [Chang; paragraphs 0053 and 0067] which determines a polishing end point of the substrate on the basis of a change in the strain (“the side force measurement instrument is implemented using a strain gauge 1002 mounted on the flexure 302”) [Chang; paragraph 0064] (“[i]f the amount of side force change measured over time is at or above the side force change threshold, the system determines that the polishing end point has been reached”) [Chang; paragraph 0068], wherein the strain measuring instrument (strain gauge 1002) comprises at least one strain sensor (strain gauge 1002) fixed to the support structure (804, 806) (Fig. 10B). 
	
Allowable Subject Matter
Claim 2, and those depending therefrom including claims 3, 4, and 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein the strain measuring instrument has two measurement modes comprising a low resolution measurement mode which measures the strain at a first resolution, and a high resolution measurement mode which measures the strain at a second resolution higher than the first resolution.”
As evidenced by Cuttino (US-2017/0153151), using a low-resolution mode when the strain is low, and a high-resolution mode when the strain is large is known with regard to measurement systems such as strain gauges and load cells.  However, the prior art of Chang does not state that the strain sensed is at such a level that would require both high resolution mode and low-resolution modes.  It is neither certain that a relatively low resolution mode would not only be required or that such a resolution mode would be desired compared to, for example, one that operates constantly at a high-resolution.  
In other words, a modification such as taught by Cuttino would not be obvious in all strain measurement systems, rather only in the instances where the strain measurement systems identify this as a problem or operate across a relatively large load range.  Since Chang does not identify the resolution as a problem or state that the level of strain is relatively large, then modifying Chang in view of a reference such as Cuttino would not be considered obvious, particularly regarding measuring endpoint.  For these reasons, claim 2, and those depending therefrom including claims 3-6, would be considered allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

	The prior art of Suzuki (US-2019/0131150) discloses a load cell 706 and a distortion gauge (Fig. 35) [Suzuki; paragraph 0244], but does not anticipate or render obvious the determination of the endpoint from the load cell, thus failing to anticipate or render obvious the claimed “an end point detector which determines a polishing end point of the substrate on the basis of a change in the strain” as claimed.  
	The prior art of Moore (US-2001/0006870) discloses a load cell 180 within the support structure (162) [Moore; paragraph 0026], but fails to anticipate or render obvious “an end point detector which determines a polishing end point of the substrate on the basis of a change in the strain” as claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-6,046,111 (load cell 178, Fig. 4), US-6,645,050, US-2007/0087662, and US-2003/0109194 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723